Exhibit 10.1
 
Debt Restructuring Agreement
 
 
DEBT RESTRUCTURING AGREEMENT
 
THIS AGREEMENT, dated this fifth day of March 2008 (the “Agreement”), is made by
and among VIRAL GENETICS, INC., a Delaware corporation (the “Borrower”) and BEST
INVESTMENTS, INC., a California corporation (the “Lender”) for the purpose of
amending and continuing the obligations represented by the Notes referenced
below.


W I T N E S S E T H:


WHEREAS, pursuant to certain promissory notes, (collectively the “Notes”)
Borrower is indebted to Lender as of March 5, 2008 in the amount of $__________
representing the principal and accrued interest on the Notes as of such date
(the “Loan Obligation”);
 
WHEREAS, the Notes are due on March 31, 2008;
 
WHEREAS, Borrower and Lender desire to amend and exchange the Notes to extend
the maturity date, make the Borrower responsible for payment, allow Lender the
option of exchanging the resulting debt obligation for equity securities of the
Borrower, and permit the loan of additional funds by Lender from time to time;
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
 
ARTICLE I
 
 
The Revolving Loan
 
1.1.           Restructuring of Debt.  The Notes are hereby tendered in exchange
for and the Loan Obligation is hereby restated as the “Secured Revolving Credit
Note” and is exchanged with Borrower effective March 5, 2008 as represented by
the “Secured Revolving Credit Note” in the form attached hereto as Exhibit
A.  Upon execution of this Agreement, Lender is delivering to Borrower the
Notes.
 
1.2.           Manner of Payment.
 
(a)           Payment of principal, interest, and any other amount required to
be paid to the Lender with respect to the Secured Revolving Credit Note, shall
be made to the Lender in U.S. dollars and in immediately available funds on the
date such payment is due.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The Secured Revolving Credit Note may be prepaid in whole or in
part by Borrower at any time without penalty upon not less than 30 days nor more
than 60 days advance written notice from Borrower to Lender specifying the date
of prepayment (the “Prepayment Date”).  Prior to the Prepayment Date the Lender
may, at its option, give written notice of exchange of the Secured Revolving
Credit Note for securities of the Borrower as provided in Section 1.3, below, in
which event payment shall be made by exchange pursuant to Section 1.3.
 
(c)           In the event that any payment hereunder or under the Secured
Revolving Credit Note becomes due and payable on a day other than a business
day, then such due date shall be extended to the next succeeding business day;
provided that interest shall continue to accrue during the period of any such
extension.  “Business day” means any day which is not a Saturday, Sunday or a
day on which banks in the state of California are authorized or obligated by
law, executive order or governmental decree to be closed.
 
1.3.           Exchange of Loan Obligation.  All or any portion of the then
outstanding principal and accrued interest of the Secured Revolving Credit Note
(“Exchanged Amount”), may be exchanged for Units at the election of the Lender
at any time prior to the Maturity Date, as defined in the Secured Revolving
Credit Note, by Lender giving written notice to Borrower specifying the date of
exchange (the “Exchange Date”) not less than 30 days nor more than 60 days prior
to Exchange Date. In exchange for each $1 of the Exchanged Amount so exchanged,
Lender shall receive a number of Units equal to the Exchanged Amount divided by
the Exchange Price. The Exchange Price shall be equal to the volume-weighted
average closing price of the Borrower’s common stock for the 20 trading days
immediately prior to the Exchange Date as reported on the NASD OTCBB,
Pinksheets, or other market where Borrower’s common stock is then quoted for
trading, provided that in the event no such quoted market exists, the Exchange
Price shall be determined according to an independent appraisal ratified by the
disinterested members of the Borrower’s board of directors. Each Unit is
composed of one share of Borrower’s common stock and one warrant to purchase one
share of Borrower’s voting common stock in the form attached hereto as Exhibit B
(“Warrant”). The Warrant Price, as defined in the Warrant, shall be equal to the
Exchange Price multiplied by 1.5.  An election made by the Lender to exchange
the Loan Obligation for Units cannot be revoked by Lender without the written
consent of Borrower.
 
(a)           On an Exchange Date the Lender shall deliver to the Borrower the
Notice of Conversion in the form attached hereto as Annex A and the Borrower
shall issue and deliver to the Lender the Units. Should such Notice of
Conversion represent all of the remaining Loan Obligations, Lender shall deliver
to Borrower the Secured Revolving Credit Note and all other instruments
evidencing the Loan Obligation to the Borrower marked “paid in full.”
 
 
ARTICLE II
 
 
Representations and Warranties of Borrower
 
The Borrower represents and warrants that:
 
2.1.           Organization and Authority.
 
 
2

--------------------------------------------------------------------------------

 

(a)           The Borrower is a corporation duly organized and validly existing
under the laws of the jurisdiction of its formation;
 
(b)           The Borrower has the power and authority to execute, deliver and
perform this Agreement, the Secured Revolving Credit Note, the Security
Agreement, and all other associated documents; and
 
(c)           Each of this Agreement, the Security Agreement and Secured
Revolving Credit Note is and shall be the legal, valid and binding obligation or
agreement of the Borrower enforceable against the Borrower in accordance with
its terms, subject to the effect of any applicable bankruptcy, moratorium,
insolvency, reorganization or other similar law affecting the enforceability of
creditors’ rights generally and to the effect of general principles of equity
(whether considered in a proceeding at law or in equity).
 
2.2.           Loan Documents.  The execution, delivery, (or, as the case may
be, reaffirmation) and performance by the Borrower of this Agreement, the
Security Agreement, and the Secured Revolving Credit Note:
 
(a)           has been duly authorized by the disinterested members of the Board
of Directors of the Borrower, and all other requisite corporate action of the
Borrower required for the lawful execution, delivery, reaffirmation and
performance thereof;
 
(b)           do not violate any provisions of (i) applicable law, rule or
regulation, (ii) any judgment, writ, order, determination, decree or arbitral
award of any governmental authority or arbitral authority binding on the
Borrower or its properties, or (iii) the certificate of incorporation or bylaws
of the Borrower;
 
(c)           does not and will not be in conflict with, result in a breach of
or constitute an event of default, or an event which, with notice or lapse of
time or both, would constitute an event of default, under any contract,
indenture, agreement or other instrument or document to which the Borrower is a
party, or by which the properties or assets of the Borrower are bound and such
conflict, breach or event of default could reasonably be expected to result in a
material adverse effect on the business, properties or financial condition of
the Borrower; and
 
(d)           will result in the creation or imposition of a lien upon
substantially all of the properties and assets of the Borrower.
 
2.3.           Reports/ Untrue Statement.  Borrower has delivered to Lender a
copy of Borrower’s annual report on Form 10-KSB for the year ended December 31,
2006, quarterly report on Form 10-QSB for the quarter ended September 30, 2007,
and all reports of Form 8-K filed in the 12 months up to and including the date
affixed hereof (collectively the “Reports”).  Neither this Agreement nor any of
the Reports contains any misrepresentation or untrue statement of material fact
or omits to state a material fact necessary, in light of the circumstances under
which it was made, in order to make any such warranty, representation or
statement contained therein not misleading.
 
 
3

--------------------------------------------------------------------------------

 

ARTICLE III
 
 
Representations and Warranties of Lender
 
The Lender represents and warrants that:
 
3.1.           Authority.
 
(a)           The Lender has the power and authority to execute, deliver and
perform this Agreement; and
 
(b)           This Agreement is and shall be the legal, valid and binding
obligation or agreement of the Lender enforceable against the Lender in
accordance with its terms, subject to the effect of any applicable bankruptcy,
moratorium, insolvency, reorganization or other similar law affecting the
enforceability of creditors’ rights generally and to the effect of general
principles of equity (whether considered in a proceeding at law or in equity).
 
3.2.           Loan Documents.  The execution, delivery, (or, as the case may
be, reaffirmation) and performance by the Lender of this Agreement:
 
(a)           does not violate any provisions of (i) applicable law, rule or
regulation, or (ii) any judgment, writ, order, determination, decree or arbitral
award of any governmental authority or arbitral authority binding on the Lender
or its properties; and
 
(b)           does not and will not be in conflict with, result in a breach of
or constitute an event of default, or an event which, with notice or lapse of
time or both, would constitute an event of default, under any contract,
indenture, agreement or other instrument or document to which the Lender is a
party, or by which the properties or assets of the Lender are bound and such
conflict, breach or event of default could reasonably be expected to result in a
material adverse effect on the business, properties or financial condition of
the Lender.
 
3.3.           Accredited Investor.  Lender is an “accredited investor” as that
term is defined in Rule 501 of regulation D promulgated under the Securities Act
of 1933.
 
 
ARTICLE IV
 
 
Events of Default and Acceleration
 
4.1.           Events of Default.  If any one or more of the following events
(herein called “Events of Default”) shall occur for any reason whatsoever (and
whether such occurrence shall be voluntary or involuntary or come about or be
effected by operation of law or pursuant to or in compliance with any judgment,
decree or order of any court or any order, rule or regulation of any
governmental authority), that is to say:
 
 
4

--------------------------------------------------------------------------------

 
 
(a)           if default shall be made in the due and punctual payment of the
principal or interest of the Secured Revolving Credit Note, when and as the same
shall be due and payable at maturity, by acceleration or otherwise; or
 
(b)           if a default shall be made in the performance or observance of, or
shall occur under, any covenant, agreement or provision contained in this
Agreement (other than as described in clause (a) above) or any Borrower debt or
obligation in excess of $100,000 and such default shall continue for 30 or more
days after the earlier of receipt of notice of such default by the Borrower from
the Lender; or
 
(c)           if any representation, warranty or other statement of fact
contained in this Agreement or in any writing, certificate, report or statement
at any time furnished to the Lender by or on behalf of the Borrower shall be
false or misleading in any material respect when given; or
 
(d)           if the Borrower shall be unable to pay its debts generally as they
become due, admit in writing its inability to pay its debts generally as they
become due, file a petition to take advantage of any insolvency statute, make an
assignment for the benefit of its creditors, commence a proceeding for the
appointment of a receiver, trustee, liquidator or conservator of itself or of
the whole or any substantial part of its property, or file a petition or answer
seeking liquidation, reorganization or arrangement or similar relief under the
federal bankruptcy laws or any other applicable law or statute; or
 
(e)           if a court of competent jurisdiction shall enter an order,
judgment or decree appointing a custodian, receiver, trustee, liquidator or
conservator of the Borrower or of the whole or any substantial part of its
properties and such order, judgment or decree continues unstayed and in effect
for a period of sixty (60) days, or approve a petition filed against the
Borrower seeking liquidation, reorganization or arrangement or similar relief
under the federal bankruptcy laws or any other applicable law or statute of the
United States of America or any state, which petition is not dismissed within
sixty (60) days; or if, under the provisions of any other law for the relief or
aid of debtors, a court of competent jurisdiction shall assume custody or
control of the Borrower or of the whole or any substantial part of its
properties, which control is not relinquished within sixty (60) days; or if
there is commenced against the Borrower any proceeding or petition seeking
reorganization, arrangement or similar relief under the federal bankruptcy laws
or any other applicable law or statute of the United States of America or any
state which proceeding or petition remains undismissed for a period of sixty
(60) days; or if the Borrower takes any action to indicate its consent to or
approval of any such proceeding or petition; or
 
(f)           if (i) one or more judgments or orders where the amount not
covered by insurance (or the amount as to which the insurer denies liability) is
in an aggregate amount in excess of $1,000,000 is rendered against the Borrower,
or (ii) there is any attachment, injunction or execution against the Borrower’s
properties for any amount in excess of $1,000,000 in the aggregate; and such
judgment, attachment, injunction or execution remains unpaid, unstayed,
undischarged, unbonded or undismissed for a period of thirty (30) days; or
 
 
5

--------------------------------------------------------------------------------

 

(g)           if any “person” or “group” (each as used in Sections 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934), either (A) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Securities Exchange Act or
1934), directly or indirectly, of voting stock of the Borrower (or securities
convertible into or exchangeable for such voting stock) representing 50% or more
of the combined voting power of all voting stock of the Borrower (on a fully
diluted basis), or (B) otherwise has the ability, directly or indirectly, to
elect a majority of the board of directors of the Borrower;
 
then, and in any such event and at any time thereafter, if such Event of Default
or any other Event of Default shall have not been waived,
 
(x)           the Lender, at its option, declare by notice to the Borrower the
Secured Revolving Credit Note to be immediately due and payable, and the same,
including all interest accrued thereon and all other obligations of the Borrower
to the Lender, shall forthwith become immediately due and payable without
presentment, demand, protest, notice or other formality of any kind, all of
which are hereby expressly waived, anything contained herein or in any
instrument evidencing the Secured Revolving Credit Note to the contrary
notwithstanding; provided, however, that notwithstanding the above, if there
shall occur an Event of Default under clause (d) or (e) above, then the Secured
Revolving Credit Note shall be immediately due and payable without the necessity
of any action by the Lender; and
 
(y)           The Lender shall have all of the rights and remedies available
under this Agreement, the Secured Revolving Credit Note or under any applicable
law.
 
4.2.           Cumulative Rights.  No right or remedy herein conferred upon the
Lender is intended to be exclusive of any other rights or remedies contained
herein, in the Secured Revolving Credit Note or the Security Agreement, and
every such right or remedy shall be cumulative and shall be in addition to every
other such right or remedy contained herein and therein or now or hereafter
existing at law or in equity or by statute, or otherwise.
 
4.3.           No Waiver.  No course of dealing between the Borrower and any
Lender, or any failure or delay on the part of the Lender in exercising any
rights or remedies under this Agreement, the Security Agreement, the Secured
Revolving Credit Note or otherwise available to it shall operate as a waiver of
any rights or remedies and no single or partial exercise of any rights or
remedies shall operate as a waiver or preclude the exercise of any other rights
or remedies hereunder or of the same right or remedy on a future occasion.
 
ARTICLE V
 
Miscellaneous
 
5.1.           Assignment.  The Lender may assign to one or more persons all or
a portion of its rights, obligations or rights and obligations under this
Agreement (including, without limitation, all or a portion of its Secured
Revolving Credit Note).  Upon execution, delivery, and acceptance of such
assignment, the assignee thereunder shall be a party hereto and, to the extent
of such assignment, have the obligations, rights, and benefits of the Lender
hereunder and the assigning Lender shall, to the extent of such assignment,
relinquish its rights and be released from its obligations under this
Agreement.  Upon the consummation of any assignment pursuant to this Section,
the assignor and the Borrower shall make appropriate arrangements so that, if
required, new notes are issued to the assignor and the assignee.  If the
assignee is not incorporated under the laws of the United States of America or a
state thereof, it shall deliver to the Borrower and the Agent certification as
to exemption from deduction or withholding of taxes that may be required by the
Internal Revenue Code of 1986.
 
 
6

--------------------------------------------------------------------------------

 
 
5.2.           Notices.  Any notice shall be conclusively deemed to have been
received by any party hereto and be effective (i) on the day on which delivered
(including hand delivery by commercial courier service) to such party (against
receipt therefor), (ii) on the date of delivery to such telefacsimile number for
such party, and the receipt of such message is verified by the sender’s
telefacsimile machine, or (iii) on the fifth business day after the day on which
mailed, if sent prepaid by certified or registered mail, return receipt
requested, in each case delivered, transmitted or mailed, as the case may be, to
the address or telefacsimile number, as appropriate, set forth below or such
other address or number as such party shall specify by notice hereunder:
 

  (a)  if to the Borrower:    Viral Genetics, Inc.         1321 Mountain View
Circle         Azusa, California 91702         Telephone:  (626) 334-5310      
  Fax: (626) 334-5324               (b) if to the Lender:    Best Investments,
Inc.         1321 Mountain View Circle         Azusa, California 91702        
Telephone:  (626) 334-5310         Fax:  (626) 334-5324

 
5.3.           Survival.  All covenants, agreements, representations and
warranties made herein shall survive the making by the Lender of the Secured
Revolving Credit Note and the execution and delivery to the Lender of this
Agreement and the Secured Revolving Credit Note and shall continue in full force
and effect so long as the Secured Revolving Credit Note remain outstanding.
 
5.4.           Amendments.  No amendment, modification or waiver of any
provision of this Agreement or the Secured Revolving Credit Note and no consent
by the Lender to any departure there from by the Borrower shall be effective
unless such amendment, modification or waiver shall be in writing and signed by
the Lender, and the same shall then be effective only for the period and on the
conditions and for the specific instances and purposes specified in such
writing.
 
5.5.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such fully-executed counterpart.
 
 
7

--------------------------------------------------------------------------------

 

5.6.           Termination.  The termination of this Agreement shall not affect
any rights of the Borrower or Lender, or any obligation of the Borrower or
Lender arising prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into or rights created or obligations incurred prior to such termination
have been fully disposed of, concluded or liquidated and the obligations arising
prior to or after such termination have been irrevocably paid in full.
 
5.7.           Severability.  If any provision of this Agreement or the Secured
Revolving Credit Note shall be determined to be illegal or invalid as to one or
more of the parties hereto, then such provision shall remain in effect with
respect to all parties, if any, as to whom such provision is neither illegal nor
invalid, and in any event all other provisions hereof shall remain effective and
binding on the parties hereto.
 
5.8.           Entire Agreement.  This Agreement, together with the exhibits
hereto, constitutes the entire agreement among the parties with respect to the
subject matter hereof and supersedes all previous proposals, negotiations,
representations, commitments and other communications between or among the
parties, both oral and written, with respect thereto.
 
5.9.           Governing Law; Waiver of Jury Trial.
 
(a)           THIS AGREEMENT, THE SECURITY AGREEMENT, AND THE SECURED REVOLVING
CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE NOTWITHSTANDING ITS EXECUTION AND DELIVERY OUTSIDE SUCH
STATE.
 
(b)           THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS
THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY STATE OR
FEDERAL COURT SITTING IN THE STATE OF CALIFORNIA, UNITED STATES OF AMERICA AND,
BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER EXPRESSLY WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN, OR TO
THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY SUCH COURT IN ANY
SUCH SUIT, ACTION OR PROCEEDING, AND HEREBY IRREVOCABLY SUBMITS GENERALLY AND
UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION
OR PROCEEDING.
 
(c)           THE BORROWER AGREES THAT SERVICE OF PROCESS MAY BE MADE BY
PERSONAL SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS
IN ANY SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL
(POSTAGE PREPAID) TO THE ADDRESS OF THE BORROWER PROVIDED IN SECTION 5.2 HEREIN,
OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN
EFFECT IN THE STATE OF CALIFORNIA.
 
 
8

--------------------------------------------------------------------------------

 
 
(D)           IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR
REMEDIES UNDER OR RELATED TO THIS AGREEMENT OR THE SECURED REVOLVING CREDIT NOTE
OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE
FUTURE BE DELIVERED IN CONNECTION WITH THE FOREGOING, THE BORROWER AND THE
LENDER HEREBY AGREE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND
HEREBY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON
MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION OR PROCEEDING.


5.10.         Third Party Beneficiaries.  No Person other than the parties
hereto shall be entitled to claim any right or benefit under this Agreement,
including, without limitation, the status of third-party beneficiary of this
Agreement and nothing in this Agreement, express or implied, is intended to
confer upon any other Person any rights or remedies of any nature whatsoever
under or by reason of this Agreement
 
5.11.         Rules of Interpretation.
 
(a)           The headings and subheadings used herein are solely for
convenience of reference and shall not constitute a part of any such document or
affect the meaning, construction or effect of any provision thereof.
 
(b)           Except as otherwise expressly provided, references herein to
articles, sections, paragraphs, clauses, annexes, appendices, exhibits and
schedules are references to articles, sections, paragraphs, clauses, annexes,
appendices, exhibits and schedules in or to this Agreement.
 
(c)           All definitions set forth herein shall apply to the singular as
well as the plural form of such defined term, and all references to the
masculine gender shall include reference to the feminine or neuter gender, and
vice versa, as the context may require.
 
(d)           When used herein, words such as “hereunder”, “hereto”, “hereof”
and “herein” and other words of like import shall, unless the context clearly
indicates to the contrary, refer to the whole of this Agreement and not to any
particular article, section, subsection, paragraph or clause thereof.
 
(e)           References to “including” means including without limiting the
generality of any description preceding such term.
 
[signature page follows]
 
9

--------------------------------------------------------------------------------


 
[signature page to Debt Restructuring Agreement dated March 5, 2008]
 
IN WITNESS WHEREOF, the parties hereto have caused this instrument, made as of
the date affixed hereof, to be executed and delivered by a duly authorized
officer.
 
 

  VIRAL GENETICS, INC.                     By:       Duly Authorized Officer

 
 
 

  BEST INVESTMENTS, INC.                          Haig Keledjian

 


 
10

--------------------------------------------------------------------------------

 

ANNEX A


NOTICE OF CONVERSION




The undersigned hereby elects to convert principal of the Secured Revolving
Credit Note pursuant to Section 1.3 of the Debt Restructuring Agreement to which
this into shares and warrants to acquire shares of common stock, par value
$0.001 per share (the “Common Stock”), of Viral Genetics, Inc., a Delaware
corporation,  according to the conditions hereof, as of the date written
below.  If shares and warrants are to be issued in the name of a person other
than the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith.  No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.


Conversion calculations:


Date to Effect Conversion:


Principal Amount of Note to be Converted:


Number of shares of Common Stock to be issued:


Number of warrants to acquire shares of Common Stock to be issued:




Signature:


Name:


Address:
 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A


SECURED REVOLVING CREDIT NOTE
 
FOR VALUE RECEIVED, Viral Genetics, Inc., (“Borrower”), whose address is 1321
Mountain View Circle, Azusa, California, 91702, promises to pay to the order of
Best Investments, Inc. (“Lender”), and its successors and assigns, whose address
is c/o 1321 Mountain View Circle, Azusa, California, 91702, in lawful money of
the United States of America, the principal sum of --- DOLLARS ($_____) (the
“Initial Principal”), together with (a) such additional amounts as are added to
the Initial Principal from the date hereof as provided under Section 1(b) herein
plus (b) interest at the Interest Rate as provided herein and less (c) any
payments of principal and accrued interest made as provided herein prior to the
Maturity Date including amounts exchanged for Units under the terms of the Debt
Restructuring Agreement to which this Secured Revolving Credit Note is
attached.  This Secured Revolving Credit Note is issued in replacement of the
Notes in favor of the Lender referred to in the Debt Restructuring Agreement
(the “Agreement”) between the parties of even date herewith and does not
constitute a novation of the indebtedness evidenced thereby. This Secured
Revolving Credit Note is issued pursuant to and entitled to the benefits and
security of the Agreement to which reference is hereby made for a more complete
statement of the terms and conditions upon which the Loan Obligation evidenced
hereby is made and is to be repaid.
 


1.             Payment and Advance Terms.
 
(a)           Borrower shall pay to Lender the entire principal balance under
this Secured Revolving Credit Note and all interest accrued thereon on or before
June 30, 2013 (the “Maturity Date”), which may be amended as described
herein.  Borrower shall pay all amounts due under this Secured Revolving Credit
Note in lawful money of the United States of America and without set-off,
deduction, demand or notice.
 
(b)           On or before the Maturity Date, from time to time Lender may
offer, and Borrower may accept, additional advances in cash, in kind, via tender
of other debts of Borrower held by Lender, or other form. Any additional
advances shall be added to the then outstanding principal hereunder and interest
shall accrue on such advances from the date they are received by Borrower.
 
2.             Interest.  All unpaid principle balances under this Secured
Revolving Credit Note  shall bear interest (the “Interest Rate”) at a rate equal
to five percent (5%) per annum.  Interest shall be computed on the actual number
of days elapsed (including the first day but excluding the last day) on the
basis of a three hundred sixty-five (365) day year.  Interest shall be payable
on the Maturity Date.
 
3.             Application of Payments.  Payments will be applied first to any
costs and expenses (including reasonable attorneys' fees) incurred by Lender in
connection with the collection of amounts owing pursuant to this Secured
Revolving Credit Note , next to payment of accrued interest, and then to
reduction of principal.  All payments shall be made to Lender at the
above-specified address until receipt of notice from Lender to the contrary.
 
 
12

--------------------------------------------------------------------------------

 
 
4.             Default Rate.  Upon the occurrence of an Event of Default, Lender
shall be entitled to receive, and Borrower shall pay to Lender, interest on the
outstanding principal balance and any other advances or charges advanced by
Lender at a per annum rate equal to the lesser of (a) twelve percent (12%), or
(b) the maximum interest rate which Borrower may by law pay (the “Default
Rate”).  The Default Rate shall be computed from the occurrence of the Event of
Default until the earlier of the date upon which the Event of Default is cured
or the date upon which due an owing under this Secured Revolving Credit
Note  are paid in full.  Interest calculated at the Default Rate shall be
secured by the other Loan Documents (defined below).  The preceding sentence,
however, shall not be construed as an agreement or privilege to extend the date
of the any payment due hereunder, or as a waiver of any other right or remedy
accruing to Lender by reason of the occurrence of any Event of Default.
 
5.             Prepayment.  Borrower shall have the right to prepay this Secured
Revolving Credit Note  in whole or in part without the prior written consent of
Lender at any time by providing notice as provided for in the Debt Restructuring
Agreement to which this Secured Revolving Credit Note  is attached.
 
6.             Security Interest.  This Secured Revolving Credit Note is secured
by, among other things, that certain Security Agreement of even date herewith
(“Security Agreement”) encumbering all of the assets of Borrower.  Lender
acknowledges that their security interest is and shall be subordinate to the
security interest associated with Secured Convertible Debentures held by certain
creditors of Borrower until such obligations are satisfied by Borrower or liens
are released by such creditors. Except as otherwise provided herein, capitalized
terms used in this Secured Revolving Credit Note  shall have the same meanings
as are assigned to such terms in the Security Agreement.  This Secured Revolving
Credit Note, the Security Agreement and all other documents related hereto are
referred to herein sometimes collectively as the “Loan Documents.”
 
7.             Default.  Any one of the following occurrences shall constitute
an “Event of Default” under this Secured Revolving Credit Note :
 
(a)           The failure of Borrower to repay all outstanding principal or
accrued interest on or before the Maturity Date;
 
(b)           The failure of Borrower to promptly perform any obligation of
Borrower under or the existence of an Event of Default as defined in any of the
Loan Documents within thirty (30) days of notice from Lender; or
 
(c)           Borrower becomes insolvent, bankrupt or generally fails to pay its
debts as such debts become due; is adjudicated insolvent or bankrupt; admits in
writing its inability to pay its debts; or shall suffer a custodian, receiver or
trustee for it or substantially all of its property to be appointed and if
appointed without its consent, not be discharged within sixty (60) consecutive
days; makes an assignment for the benefit of creditors; or suffers proceedings
under any law related to bankruptcy, insolvency, liquidation or the
reorganization, readjustment or the release of debtors to be instituted against
it and if contested by it not dismissed or stayed within sixty (60) consecutive
days; if proceedings under any law related to bankruptcy, insolvency,
liquidation, or the reorganization, readjustment or the release of debtors is
instituted or commenced by or against Borrower; if any order for relief is
entered relating to any of the foregoing proceedings; if Borrower shall call a
meeting of its creditors with a view to arranging a composition or adjustment of
its debts; or if Borrower shall by any act or failure to act indicate its
consent to, approval of or acquiescence in any of the foregoing.
 

 
13

--------------------------------------------------------------------------------

 
 
8.             Remedies.  Upon the happening and during the continuation of any
Event of Default, (i) Lender may, at its sole option, declare the entire
principal and any unpaid accrued interest immediately due and payable in full;
(ii) interest shall accrue on all amounts due hereunder at the Default Rate
until paid in full or such Event of Default is cured; and (iii) Lender shall
have and may exercise any and all rights and remedies available hereunder, at
law and in equity, together with any and all rights and remedies provided in any
Loan Document.  The acceptance of any installment or payment after the
occurrence of an Event of Default or event giving rise to the right of
acceleration provided for herein shall not constitute a waiver of such right of
acceleration with respect to such Event of Default or event or any subsequent
Event of Default.  The remedies of Lender, as provided herein or in any Loan
Document, shall be cumulative and concurrent, and may be pursued singularly,
successively or together, at the sole discretion of Lender, and may be exercised
as often as occasion therefore shall arise.  Any act, omission or commission of
Lender, including, specifically, any failure to exercise any right, remedy or
recourse, shall be released and be effected only through a written document
executed by Lender and then only to the extent specifically recited therein.  A
waiver or release with reference to any one event shall not be construed as
continuing, as a bar to, or as a waiver or release of, any subsequent right,
remedy or recourse as to a subsequent event.
 
9.             Collection Costs.  If one or more Events of Default (or any event
which with notice or passage of time or both would constitute an Event of
Default) hereunder shall occur and continues, Borrower promises to pay all
collection costs, including but not limited to all reasonable attorneys' fees,
court costs, and expenses of every kind, incurred by Lender in connection with
such collection or the protection or enforcement of any or all of the security
for this Secured Revolving Credit Note , whether or not any lawsuit is filed
with respect thereto (including costs and reasonable attorneys’ fees on any
appeals or in any bankruptcy proceedings).
 
10.           Miscellaneous.
 
(a)           Successors and Assigns.  This Secured Revolving Credit
Note  inures to the benefit of Lender and its successors or assigns, and binds
Borrower, and its respective permitted successors and assigns, and the words
“Lender” and “Borrower” whenever occurring herein shall be deemed and construed
to include such respective successors and assigns.
 
(b)           Severability.  Any term or provision of this Secured Revolving
Credit Note  that is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable in any situation or in any
jurisdiction shall not affect the validity or enforceability of the remaining
terms and provisions or the validity or enforceability of the invalid, void or
unenforceable term or provision in any other situation or in any other
jurisdiction.  If the final judgment of a court of competent jurisdiction or
other authority declares that any term or provision of this Secured Revolving
Credit Note  is invalid, void or unenforceable, the parties agree that the court
making such determination shall have the power to and shall, subject to the
discretion of such court, reduce the scope, duration, area or applicability of
the term or provision, to delete specific words or phrases, or to replace any
invalid, void or unenforceable term or provision with a term or provision that
is valid and enforceable and that comes closest to expressing the intention of
the invalid or unenforceable term or provision.
 
 
14

--------------------------------------------------------------------------------

 
 
(c)           Waiver.  To the fullest extent permitted by law, Borrower hereby
waives all valuation and appraisement privileges, presentment and demand for
payment, protest, notice of protest and nonpayment, dishonor and notice of
dishonor, bringing of suit, lack of diligence or delays in collection or
enforcement of this Secured Revolving Credit Note  and notice of the intention
to accelerate, the release of any liable party, the release of any security for
the indebtedness evidenced hereby, and any other indulgence or forbearance, and
is and shall be directly and primarily liable for the amount of all sums owing
and to be owed hereon, and agrees that this Secured Revolving Credit Note  and
any or all payments coming due hereunder may be extended or renewed from time to
time without in any way affecting or diminishing Borrower's liability hereunder.
 
(d)           Notices.  All notices required to be given to any of the parties
hereunder shall be in writing and shall be delivered (a) by personal delivery,
with receipt acknowledged; (b) by telecopier or electronic mail (with original
copy to follow as set forth herein); (c) by reputable overnight commercial
courier service; or (d) by United States registered or certified mail, return
receipt requested, postage prepaid, to the parties at the addresses as set forth
at the first of this Secured Revolving Credit Note  (subject to the right of a
party to designate a different address for itself by notice similarly
given).  Any notice so given by United States mail shall be deemed to have been
given on the second business day after the same is deposited in the United
States mail as registered or certified mail, addressed as above provided, with
postage thereon fully prepaid.  Any notice given personally, by telecopier or
e-mail, or by reputable overnight commercial courier service, shall be deemed to
be given upon receipt of the same by the party to whom the same is to be
given.  Whenever the giving of notice is required, the giving of such notice may
be waived in writing by the party entitled to receive such notice.
 
(e)           Entire Agreement.  This Secured Revolving Credit Note  (together
with the Loan Documents) contains the entire agreement between the parties with
respect to the subject matter hereof and thereof.
 
(f)            Modification of Agreement.  This Secured Revolving Credit
Note  may not be modified, altered or amended, except by an agreement in writing
signed by both Borrower and Lender.
 
(g)           Releases by Borrower.  Borrower hereby releases Lender from all
technical and procedural errors, defects and imperfections whatsoever in
enforcing the remedies available to Lender upon a default by Borrower hereunder.
 
(h)           Remedies Not Exclusive.  No remedy herein conferred upon or
reserved to Lender is intended to be exclusive of any other remedy or remedies
available to Lender under this Secured Revolving Credit Note , at law, in equity
or by statute, and each and every such remedy shall be cumulative and in
addition to every other remedy given hereunder or now or hereafter existing at
law, in equity or by statute.
 
 
15

--------------------------------------------------------------------------------

 
 
(i)            Governing Law.  This Secured Revolving Credit Note  shall be
governed by and construed under the laws of the State of California without
giving effect to the choice of law provisions thereof.
 
(j)            Consent to Jurisdiction.  Borrower hereby consents that any
action or proceeding against it may be commenced and maintained in any Federal
or state court sitting in Los Angeles County, California, and that such courts
shall have jurisdiction with respect to the subject matter hereof and the person
of Borrower and the collateral securing Borrower’s obligations hereunder.
 
(k)           Time of Essence.  Time is of the essence of this Secured Revolving
Credit Note  and all of the obligations hereunder.
 
(l)             Headings.  The headings of the sections of this Secured
Revolving Credit Note  are inserted for convenience only and do not constitute a
part of this Secured Revolving Credit Note .
 
(m)           Waiver of Jury Trial.  BORROWER AND LENDER, TO THE FULL EXTENT
PERMITTED BY LAW, EACH HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY WAIVES,
RELINQUISHES AND FOREVER FORGOES HEREBY THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY TORT ACTION, BROUGHT BY
EITHER OF THEM AGAINST THE OTHER BASED UPON, ARISING OUT OF, OR IN ANY WAY
RELATING TO OR IN CONNECTION WITH THIS SECURED REVOLVING CREDIT NOTE , OR ANY
COURSE OF CONDUCT, ACT, OMISSION, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL
OR WRITTEN) OR ACTIONS OF ANY PERSON (INCLUDING, WITHOUT LIMITATION, SUCH
PERSON’S DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS,
OR ANY OTHER PERSONS AFFILIATED WITH SUCH PERSON), IN CONNECTION WITH THIS
SECURED REVOLVING CREDIT NOTE , INCLUDING, WITHOUT LIMITATION, IN ANY
COUNTERCLAIM WHICH BORROWER MAY BE PERMITTED TO ASSERT HEREUNDER OR WHICH MAY BE
ASSERTED BY LENDER OR ITS AGENTS AGAINST BORROWER, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE.  THIS WAIVER BY BORROWER OF ITS RIGHT TO A JURY TRIAL IS A
MATERIAL INDUCEMENT FOR LENDER UNDER THIS SECURED REVOLVING CREDIT NOTE .
 
(n)           Secured Revolving Credit Note  for Business or Commercial
Purpose.  BORROWER EXPRESSLY WARRANTS AND REPRESENTS TO LENDER THAT THIS SECURED
REVOLVING CREDIT NOTE  IS INTENDED FOR AND WILL BE USED FOR A BUSINESS OR
COMMERCIAL PURPOSE AND THAT THIS SECURED REVOLVING CREDIT NOTE  IS NOT INTENDED
FOR A CONSUMER, PERSONAL, FAMILY OR HOUSEHOLD PURPOSE.

 
16

--------------------------------------------------------------------------------

 

(o)           Authority.  Borrower (and the undersigned representative of
Borrower, if any) represents and warrants that it has full power and authority
to execute and deliver this Secured Revolving Credit Note , and the execution
and delivery of this Secured Revolving Credit Note  has been duly authorized and
does not conflict with or constitute a default under any law, judicial order or
other agreement affecting Borrower.
 
IN WITNESS WHEREOF, Borrower has executed and delivered this Secured Revolving
Credit Note  effective as of the date first above written.
 
 

  BORROWER:       VIRAL GENETICS, INC.                     By       Haig
Keledjian, President and CEO

 
      
 
 
17

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Form of Warrant
 
VIRAL GENETICS, INC.


Warrant for the Purchase of
Shares of Common Stock
 
2 Par Value $0.0001


WARRANT AGREEMENT


THE HOLDER OF THIS WARRANT, BY ACCEPTANCE HEREOF, BOTH WITH RESPECT TO THE
WARRANT AND COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANT, AGREES AND
ACKNOWLEDGES THAT THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR UNDER THE SECURITIES LAWS OF ANY STATE.  THESE SECURITIES HAVE BEEN ACQUIRED
FOR INVESTMENT AND MAY NOT BE TRANSFERRED OR SOLD IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT OR OTHER COMPLIANCE UNDER THE SECURITIES ACT OR THE LAWS
OF THE APPLICABLE STATE OR A “NO ACTION” OR INTERPRETIVE LETTER FROM THE
SECURITIES AND EXCHANGE COMMISSION OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE ISSUER, AND ITS COUNSEL, TO THE EFFECT THAT THE SALE OR
TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH STATE
STATUTES.


This is to certify that, for value received, Best Investments, Inc. (the
“Holder”) is entitled to purchase from VIRAL GENETICS, INC., a Delaware
corporation (the “Company”), on the terms and conditions hereinafter set forth,
all or any part of [insert number of Units] shares (“Warrant Shares”) of the
Company’s common stock, par value $0.0001 (the “Common Stock”), at a purchase
price of [insert Exchange Price multiplied by 1.5] per share (“Warrant
Price”).  Upon exercise of this warrant in whole or in part, a certificate for
the Warrant Shares so purchased shall be issued and delivered to the Holder.  If
less than the total warrant is exercised, a new warrant of similar tenor shall
be issued for the unexercised portion of this warrant.  By acceptance hereof,
the Holder agrees to be bound by the terms and conditions of this warrant.


This warrant is granted subject to the following further terms and conditions:


1.            This warrant shall vest and be exercisable immediately, and shall
expire at 5:00 pm Pacific Time on the date that is five years from the date this
warrant is signed.  In order to exercise this warrant with respect to all or any
part of the Warrant Shares for which this warrant is at the time exercisable,
Holder must take the following actions:


(a)           Deliver to the Corporate Secretary of the Corporation an executed
notice of exercise in substantially the form of notice attached to this
Agreement (the “Exercise Notice”) in which there is specified the number of
Warrant Shares that are to be purchased under the exercised warrant.

 
18

--------------------------------------------------------------------------------

 


(b)           Pay the aggregate Warrant Price for the purchased shares through
one or more of the following alternatives:


 
(i)
full payment in cash or by check made payable to the Corporation’s order;



 
(ii)
full payment in shares of Common Stock valued at Fair Market Value on the
Exercise Date (as such term is defined below);



 
(iii)
full payment through a combination of shares of Common Stock valued at Fair
Market Value on the Exercise Date and cash or check payable to the Company’s
order; or



 
(iv)
full payment effected through a broker-dealer sale and remittance procedure
pursuant to which Holder shall provide concurrent irrevocable written
instructions (i) to a brokerage firm to effect the immediate sale of the
purchased shares and remit to the Company, out of the sale proceeds available on
the settlement date, sufficient funds to cover the aggregate Warrant Price
payable for the purchased shares and (ii) to the Company to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale transaction.



(c)           Furnish to the Corporation appropriate documentation that the
person or persons exercising the warrant (if other than Holder) have the right
to exercise this warrant.


(d)           For purposes of this Agreement, the Exercise Date shall be the
date on which the executed Exercise Notice shall have been delivered to the
Company.  Except to the extent the sale and remittance procedure specified above
is utilized in connection with the warrant exercise, payment of the Warrant
Price for the purchased shares must accompany such Exercise Notice.


(e)           For all valuation purposes under this Agreement, the Fair Market
Value per share of Common Stock on any relevant date shall be determined in
accordance with the following provisions:


 
(i)
If the Common Stock is not at the time listed or admitted to trading on any
national securities exchange but is traded on the Nasdaq National Market, the
Fair Market Value shall be the mean between the highest "bid" and lowest
"offered" quotations of a share of Common Stock on such date (or if none, on the
most recent date on which there were bid and offered quotations of a share of
Common Stock), as reported by the Nasdaq National Market or any successor
system.


 
19

--------------------------------------------------------------------------------

 

 
(ii)
If the Common Stock is at the time listed or admitted to trading on any national
securities exchange, then the Fair Market Value shall be the closing selling
price per share on the date in question on the securities exchange, as such
price is officially quoted in the composite tape of transactions on such
exchange.  If there is no reported sale of Common Stock on such exchange on the
date in question, then the Fair Market Value shall be the closing selling price
on the exchange on the last preceding date for which such quotation exists.



 
(iii)
If the Common Stock is not listed on such date on any national securities
exchange nor included in the Nasdaq National Market, but is traded in the
over-the-counter market, the highest "bid" quotation of a share of Common Stock
on such date (or if none, on the most recent date on which there were bid
quotations of a share of Common Stock), as reported on the Nasdaq Smallcap
Market or the NASD OTC Bulletin Board, as applicable.



(f)           Upon such exercise, the Company shall issue and cause to be
delivered with all reasonable dispatch (and in any event within three business
days of such exercise) to or upon the written order of the Holder at its
address, and in the name of the Holder, a certificate or certificates for the
number of full Warrant Shares issuable upon the exercise together with such
other property (including cash) and securities as may then be deliverable upon
such exercise.  Such certificate or certificates shall be deemed to have been
issued and the Holder shall be deemed to have become a holder of record of such
Warrant Shares as of the Exercise Date.


2.            The Warrant Shares have not and may not be registered as of the
date of exercise of this warrant under the Securities Act or the securities laws
of any state.  This warrant and the Warrant Shares issuable on exercise of the
warrant, when and if issued, are and may be “restricted securities” as defined
in Rule 144 promulgated by the Securities and Exchange Commission and must be
held indefinitely unless subsequently registered under the Securities Act and
any other applicable state registration requirements, or an exemption from such
registration requirements for resale is available.  The Company is under no
obligation to register the securities under the Securities Act or under
applicable state statutes.  In the absence of such a registration or an
available exemption from registration, sale of the Warrant Shares will be
prohibited.  The Holder shall confirm to the Company the representations set
forth above in connection with the exercise of all or any portion of this
warrant.


3.            The Company, during the term of this Agreement, will obtain from
the appropriate regulatory agencies any requisite authorization in order to
issue and sell such number of shares of its Common Stock as shall be sufficient
to satisfy the requirements of the Agreement.


4.            The number of Warrant Shares purchasable upon the exercise of this
warrant and the Warrant Price per share shall be subject to adjustment from time
to time subject to the following terms.  If the outstanding shares of Common
Stock of the Company are increased, decreased, changed into or exchanged for a
different number or kind of shares of the Company through reorganization,
recapitalization, reclassification, stock dividend, stock split or reverse stock
split, the Company or its successors and assigns shall make an appropriate and
proportionate adjustment in the number or kind of shares, and the per-share
Warrant Price thereof, which may be issued to the Holder under this Agreement
upon exercise of the warrants granted under this Agreement.  The purchase rights
represented by this warrant shall not be exercisable with respect to a fraction
of a share of Common Stock.  Any fractional shares of Common Stock arising from
the dilution or other adjustment in the number of shares subject to this warrant
shall be rounded up to the nearest whole share.

 
20

--------------------------------------------------------------------------------

 


5.            The Company covenants and agrees that all Warrant Shares which may
be delivered upon the exercise of this warrant will, upon delivery, be free from
all taxes, liens, and charges with respect to the purchase thereof; provided,
that the Company shall have no obligation with respect to any income tax
liability of the Holder.


6.            The Company agrees at all times to reserve or hold available a
sufficient number of shares of Common Stock to cover the number of Warrant
Shares issuable upon the exercise of this and all other warrants of like tenor
and other convertible securities then outstanding.


7.            This warrant shall not entitle the Holder hereof to any voting
rights or other rights as a shareholder of the Company, or to any other rights
whatsoever, except the rights herein expressed, and no dividends shall be
payable or accrue in respect of this warrant or the interest represented hereby
or the Warrant Shares purchasable hereunder until or unless, and except to the
extent that, this warrant shall be exercised.


8.            The Company may deem and treat the registered owner of this
warrant as the absolute owner hereof for all purposes and shall not be affected
by any notice to the contrary.


9.            In the event that any provision of this Agreement is found to be
invalid or otherwise unenforceable under any applicable law, such invalidity or
unenforceability shall not be construed as rendering any other provisions
contained herein invalid or unenforceable, and all such other provisions shall
be given full force and effect to the same extent as though the invalid or
unenforceable provision were not contained herein.


10.           This Agreement shall be governed by and construed in accordance
with the internal laws of the state of Delaware, without regard to the
principles of conflicts of law thereof.


11.           In case this warrant shall be mutilated, lost, stolen, or
destroyed, the Company may at its discretion issue and deliver in exchange and
substitution for and on cancellation of the mutilated warrant, or in lieu of and
substitution for the warrant lost, stolen, or destroyed, a new warrant of like
tenor and representing an equivalent right or interest; but only on receipt of
evidence satisfactory to the Company of such loss, theft, or destruction of this
warrant and indemnity satisfactory to the Company.  The Holder shall also comply
with such other reasonable regulations and pay such other reasonable charges as
the Company may prescribe.
 
12.           This Agreement shall be binding on and inure to the benefit of the
Company and the person to whom a warrant is granted hereunder, and such person’s
heirs, executors, administrators, legatees, personal representatives, assignees,
and transferees.


21

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this warrant to be executed by the
signature of its duly authorized officer, effective this _____ day of
_______________________ 200__.
 

    VIRAL GENETICS, INC.                        
 By  
            Duly Authorized Officer



 
22

--------------------------------------------------------------------------------

 
 
Exercise Notice
(to be signed only upon exercise of warrant)


TO:         VIRAL GENETICS, INC.


The Holder of the attached warrant hereby irrevocable elects to exercise the
purchase rights represented by the warrant for, and to purchase thereunder,
________________________________ shares of common stock of Viral Genetics, Inc.,
and herewith makes payment therefor, and requests that the certificate(s) for
such shares be delivered to the Holder at:


__________________________________________________________________________________________________________________
 
__________________________________________________________________________________________________________________
 
__________________________________________________________________________________________________________________



If acquired without registration under the Securities Act of 1933, as amended
(“Securities Act”), the Holder represents that the Common Stock is being
acquired without a view to, or for, resale in connection with any distribution
thereof without registration or other compliance under the Securities Act and
applicable state statutes, and that the Holder has no direct or indirect
participation in any such undertaking or in the underwriting of such an
undertaking.  The Holder understands that the Common Stock has not been
registered, but is being acquired by reason of a specific exemption under the
Securities Act as well as under certain state statutes for transactions by an
issuer not involving any public offering and that any disposition of the Common
Stock may, under certain circumstances, be inconsistent with these exemptions.
The Holder acknowledges that the Common Stock must be held and may not be sold,
transferred, or otherwise disposed of for value unless subsequently registered
under the Securities Act or an exemption from such registration is
available.  The Company is under no obligation to register the Common Stock
under the Securities Act, except as provided in the Agreement for the
warrant.  The certificates representing the Common Stock will bear a legend
restricting transfer, except in compliance with applicable federal and state
securities statutes.


The Holder agrees and acknowledges that this purported exercise of the warrant
is conditioned on, and subject to, any compliance with requirements of
applicable federal and state securities laws deemed necessary by the Company.


DATED this ________ day of ________________________________, __________.






_______________________________________
Signature
 
 
23

--------------------------------------------------------------------------------

 

Transfer Form


FOR VALUE RECEIVED, _________________________________________________ hereby
sell, assign, and transfer  unto


_____________________________________________________________________________________________________


_____________________________________________________________________________________________________


____________________________________________________________________________________________________,


warrants to purchase shares of the Common Stock of Viral Genetics, Inc.,
represented by the within instrument, and do hereby irrevocably constitute and
appoint:


_____________________________________________________________________________________________________


to transfer said warrants stock on the books of the within named Corporation
with full power of substitution in the premises.


Dated __________________________________________________, _______________.




________________________________________


In presence of


_________________________________________

 
 
24

--------------------------------------------------------------------------------

 